Exhibit 1.1 RIVER VALLEY BANCORP (an Indiana corporation) 825,000Shares of Common Stock (No Par Value Per Share) UNDERWRITING AGREEMENT June 30, 2014 KEEFE, BRUYETTE& WOODS, INC. 787 Seventh Avenue 4th Floor New York, New York 10019 Ladies and Gentlemen: River Valley Bancorp, an Indiana corporation (the “Company”), confirms its agreements with Keefe, Bruyette& Woods, Inc. (“Keefe Bruyette”), acting as Underwriter (the “Underwriter”), with respect to (i)the sale by the Company and the purchase by the Underwriter of825,000 shares of Common Stock, no par value per share, of the Company (“Common Stock”) and (ii)the grant by the Company to the Underwriter of the option described in Section2(b) hereof to purchase all or any part ofup to 123,750additional shares of Common Stock to cover over-allotments, if any.The aforesaid825,000 shares of Common Stock (the “Initial Securities”) to be purchased by the Underwriter and all or any part of the123,750 shares of Common Stock subject to the option described in Section2(b) hereof (the “Option Securities”) are hereinafter called, collectively, the “Securities”. The Company understands that the Underwriter proposes to make a public offering of the Securities as soon as it deems advisable after this Underwriting Agreement (the “Agreement”) has been executed and delivered. The Company has filed with the Securities and Exchange Commission (the “Commission”) a registration statement on FormS-1 (No.333-195361), including the related preliminary prospectus or prospectus covering the registration of the Securities under the Securities Act of 1933, as amended (the “1933 Act”).Such registration statement has been declared effective by the Commission and the Company has filed such post-effective amendments thereto as may be required prior to the execution of this Agreement and each such post-effective amendment is effective under the 1933 Act.Promptly after execution and delivery of this Agreement, the Company will prepare and file a prospectus in accordance with the provisions of Rule430A (“Rule430A”) of the rules and regulations of the Commission under the 1933 Act (the “1933 Act Regulations”) and paragraph(b) of Rule424 (“Rule424(b)”) of the 1933 Act Regulations.The information included in such prospectus that was omitted from such registration statement at the time it became effective but that is deemed to be part of such registration statement at the time it became effective pursuant to paragraph(b) of Rule430A is referred to as “Rule430 Information.”Each prospectus used before such registration statement became effective, and any prospectus that omitted the Rule430 Information that was used after such effectiveness and prior to the execution and delivery of this Agreement, is herein called a “preliminary prospectus.”Such registration statement, including the amendments thereto, the exhibits and any schedules thereto, if any, and the documents incorporated by reference therein pursuant to Item12 of FormS-1 under the 1933 Act, at the time it became effective and including the Rule430 Information is herein called the “Registration Statement.”Any registration statement filed pursuant to Rule462(b) of the 1933 Act Regulations is herein referred to as the “Rule462(b) Registration Statement,” and after such filing the term “Registration Statement” shall include the Rule462(b) Registration Statement.The final prospectus, including the documents incorporated by reference therein, in the form first furnished to the Underwriter for use in connection with the offering of the Securities is herein called the “Prospectus.”For purposes of this Agreement, all references to the Registration Statement, any preliminary prospectus, or the Prospectus, or any amendment or supplement to any of the foregoing shall be deemed to include the copy filed with the Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”). All references in this Agreement to financial statements and schedules and other information which is “contained,” “included” or “stated” in the Registration Statement, any preliminary prospectus or the Prospectus (or other references of like import) shall be deemed to mean and include all such financial statements and schedules and other information which is or is deemed to be incorporated therein by reference; and all references in this Agreement to the terms “amend,” “amendment” or “supplement” with respect to the Registration Statement, any preliminary prospectus or the Prospectus shall be deemed to mean and include the filing of any document under the Securities Exchange Act of 1934, as amended (the “1934 Act”) which is incorporated or deemed to be incorporated by reference therein. The Underwriter has agreed to reserve a portion of the Securities to be purchased by it under this Agreement, up to41,156 shares of Common Stock, for sale to the Company’s directors, officers, employees, customers, local community investors, business associates and other persons related to the Company (collectively, “Participants”), as set forth in the Prospectus under the heading “Underwriting” (the “Directed Share Program”).The Securities to be sold by the Underwriter and its affiliates pursuant to the Directed Share Program are referred to hereinafter as the “Directed Shares”.Any Directed Shares not orally confirmed for purchase by any Participant by5:00p.m., New York City time on the business day on which this Agreement is executed will be offered to the public by the Underwriter as set forth in the Prospectus. SECTION1Representations and Warranties and Agreements. (a)Representations and Warranties by the Company.The Company represents and warrants to the Underwriter as of the date hereof, as of the Applicable Time (as defined below), as of the Closing Time referred to in Section2(c) hereof, and as of each Date of Delivery (if any) referred to in Section2(b) hereof, and agrees with the Underwriter, as follows: (i)Compliance with Registration Requirements.At the time of filing the Registration Statement, any Rule 462(b) Registration Statement and any post-effective amendments thereto, and at the date hereof, the Company was not an “ineligible issuer” as defined in Rule 405 of the 1933 Act Regulations. Each of the Registration Statement and any Rule462(b) Registration Statement has become effective under the 1933 Act and no stop order suspending the effectiveness of the Registration Statement and any post-effective amendment thereto or any Rule462(b) Registration Statement or any post-effective amendment thereto under the 1933 Act has been issued and no proceedings for that purpose have been instituted or are pending or, to the knowledge of the Company, are contemplated by the Commission, and any request on the part of the Commission for additional information has been complied with. At the respective times the Registration Statement, any Rule462(b) Registration Statement and any post-effective amendments thereto became effective and at the Closing Time (and, if any Option Securities are purchased, at the Date of Delivery), the Registration Statement, the Rule462(b) Registration Statement and any amendments and supplements thereto complied and will comply in all material respects with the requirements of the 1933 Act and the 1933 Act Regulations and did not and will not contain an untrue statement of a material fact or omit to state a material fact required to be stated 2 therein or necessary to make the statements therein not misleading.Neither the Prospectus nor any amendments or supplements thereto, at the time the Prospectus or any such amendment or supplement was issued and at the Closing Time (and, if any Option Securities are purchased, at the Date of Delivery), included or will include an untrue statement of a material fact or omitted or will omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading. Each preliminary prospectus and the Prospectus complied when so filed in all material respects with the 1933 Act and the 1933 Act Regulations and each preliminary prospectus and the Prospectus delivered to the Underwriter for use in connection with this offering was identical to the electronically transmitted copies thereof filed with the Commission pursuant to EDGAR, except to the extent permitted by RegulationS-T. As of the Applicable Time, neither (x)the Statutory Prospectus (as defined below) nor (y)any preliminary prospectus included any untrue statement of a material fact or omitted to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading. As used in this subsection and elsewhere in this Agreement: “Applicable Time” means5:00pm (Eastern time) on the date of this Agreement or such other time as agreed by the Company and Keefe Bruyette. “Statutory Prospectus” as of any time means the prospectus relating to the Securities that is included in the Registration Statement immediately prior to that time, including any document incorporated by reference therein and any prospectus deemed to be a part thereof.For purposes of this definition, information contained in a form of prospectus that is deemed retroactively to be a part of the Registration Statement pursuant to Rule430A shall be considered to be included in the Statutory Prospectus as of the actual time that form of prospectus is filed with the Commission pursuant to Rule424(b). The representations and warranties in this subsection shall not apply to statements in or omissions from the Registration Statement, any preliminary prospectus or the Prospectus made in reliance upon and in conformity with written information furnished to the Company by the Underwriter expressly for use therein, which the parties acknowledge and agree consists only of the concession and reallowance figures appearing in the Prospectus in the section entitled “Underwriting” and the information contained under the captions “Underwriting– Price Stabilization, Short Positions and Penalty Bids” and “Underwriting– Passive Market Making” (the “Underwriter Information”). (ii)Incorporated Documents.The documents incorporated or deemed to be incorporated by reference in the Registration Statement and the Prospectus, when they became effective or at the time they were filed with the Commission, complied in all material respects with the requirements of the 1934 Act and the rules and regulations of the Commission thereunder (the “1934 Act Regulations”), and, when read together with the other information in the Prospectus, at the time the Registration Statement became effective, at the time the Prospectus was issued and at the Closing Time (and, if any Option Securities are purchased, at the Date of Delivery), did not and will not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading. (iii)Independent Accountants.BKD, LLP, the accounting firm that audited the financial statements of the Company included in the Registration Statement and the 3 Prospectus, is an independent registered public accounting firm as required by the 1933 Act and the 1933 Act Regulations.With respect to the Company and to the Company’s knowledge, BKD, LLP is not and has not been in violation of the auditor independence requirements of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”) and the related rules and regulations of the Commission during any time period for which BKD, LLP has served as the Company’s independent registered public accounting firm. (iv)Financial Statements.The financial statements included in the Registration Statement and the Prospectus, together with the related schedules and notes, comply in all material respects with the applicable accounting requirements of the 1933 Act and present fairly the financial position of the Company and its consolidated subsidiaries at the dates indicated and the statements of income, comprehensive income, stockholders’ equity and cash flows of the Company and its consolidated subsidiaries for the periods specified; said financial statements have been prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) applied on a consistent basis throughout the periods involved.The supporting schedules, if any, included in the Registration Statement and the Prospectus present fairly in accordance with GAAP the information required to be stated therein.The selected financial data and the summary financial information included in the Registration Statement and the Prospectus present fairly the information shown therein and, except as otherwise stated therein, have been compiled on a basis consistent with that of the audited financial statements included in the Registration Statement and the Prospectus, and the books and records of the Company.No other financial statements or schedules are required to be included in the Registration Statement.To the extent applicable, all disclosures contained in the Registration Statement and the Prospectus regarding “non-GAAP financial measures” (as such term is defined by the rules and regulations of the Commission) comply with Regulation G of the 1934 Act, the 1934 Act Regulations, and Item10 of RegulationS-K under the 1933 Act, as applicable. (v)No Material Adverse Change in Business.Since the respective dates as of which information is given in the Registration Statement and the Prospectus, except as otherwise stated therein, (A)there has been no material adverse change in the condition, financial or otherwise, or in the earnings, business affairs or business prospects of the Company and its subsidiaries considered as one enterprise, whether or not arising in the ordinary course of business (a “Material Adverse Effect”), (B)there have been no transactions or agreements entered into by the Company or any of its subsidiaries, whether or not in the ordinary course of business, which are material with respect to the Company and its subsidiaries considered as one enterprise, and neither the Company nor any of its subsidiaries incurred any liability or obligation, direct or contingent, that is material to the Company and its subsidiaries considered as one enterprise, and (C)except for regular quarterly dividends on the Common Stock and Fixed Rate Cumulative Perpetual Preferred Stock, SeriesA (the “Preferred Stock”) in amounts per share that are consistent with past practice or pursuant to the terms thereof, there has been no dividend or distribution of any kind declared, paid or made by the Company on any class of its capital stock. (vi)Good Standing of the Company.The Company has been duly organized and is validly existing as a corporation under the laws of the State of Indiana and has corporate power and authority to own, lease and operate its properties and to conduct its business as described in the Registration Statement and the Prospectus and to enter into and perform its obligations under this Agreement; and the Company is duly qualified as a foreign corporation to transact business and is in good standing in each other jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except where the failure so to qualify or to be in good standing would not result in a Material Adverse Effect. (vii)Good Standing of Subsidiaries.Each subsidiary of the Company has been duly organized and is validly existing as a corporation or other entity in good standing or validly existing under the laws of the jurisdiction of its incorporation or organization, has corporate or other 4 power and authority to own, lease and operate its properties and to conduct its business as described in the Registration Statement and the Prospectus and is duly qualified as a foreign corporation or other entity to transact business and is in good standing in each jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except where the failure so to qualify or to be in good standing would not result in a Material Adverse Effect.The activities of the Company’s subsidiaries in all material respects are permitted of subsidiaries of a bank holding company registered under the Bank Holding Company Act of 1956, as amended. Except as otherwise disclosed in the Registration Statement and the Prospectus, all of the issued and outstanding capital stock of each such subsidiary has been duly authorized and validly issued, is fully paid and non-assessable and is owned by the Company, directly or through subsidiaries, free and clear of any security interest, mortgage, pledge, lien, encumbrance, claim or equity; none of the outstanding shares of capital stock of any subsidiary was issued in violation of the preemptive or similar rights of any securityholder of such subsidiary.The only subsidiaries of the Company are the subsidiaries listed on ScheduleB hereto. (viii)Capitalization.The authorized, issued and outstanding capital stock of the Company is as set forth in the Registration Statement and the Prospectus in the column entitled “Actual” under the caption “Capitalization” (except for subsequent issuances, if any, pursuant to this Agreement, pursuant to reservations, agreements or employee benefit plans referred to in the Prospectus (including any document incorporated by reference therein) or pursuant to the exercise of convertible securities or options referred to in the Prospectus).The shares of the Company’s issued and outstanding capital stock have been duly authorized and validly issued and are fully paid and non-assessable; none of the outstanding shares of the Company’s capital stock was issued in violation of the preemptive or other similar rights of any securityholder of the Company. (ix)Authorization of Agreement.This Agreement has been duly authorized, executed and delivered by the Company. (x)Authorization and Description of Securities.The Securities to be purchased by the Underwriter from the Company have been duly authorized for issuance and sale to the Underwriter pursuant to this Agreement and, when issued and delivered by the Company pursuant to this Agreement against payment of the consideration set forth herein, will be validly issued and fully paid and non-assessable; the Common Stock conforms to all statements relating thereto contained in the Registration Statement and the Prospectus and such description conforms to the rights set forth in the instruments defining the same; no holder of the Securities will be subject to personal liability for the debts of the Company by reason of being such a holder; and the issuance of the Securities is not subject to the preemptive or other similar rights of any securityholder of the Company. (xi)Absence of Conflicts.The execution, delivery and performance of this Agreement and the consummation of the transactions contemplated herein and in the Registration Statement (including the issuance and sale of the Securities and the use of the proceeds from the sale of the Securities as described in the Registration Statement and the Prospectus under the caption “Use of Proceeds”) and compliance by the Company with its obligations hereunder have been duly authorized by all necessary corporate action (except for specific approval of any redemption of the Preferred Stock) and do not and will not, whether with or without the giving of notice or passage of time or both, conflict with or constitute a breach of, or default or Repayment Event (as defined below) under, or result in the creation or imposition of any lien, charge or encumbrance upon any property or assets of the Company or any subsidiary pursuant to, any obligation, agreement, covenant or condition contained in any contract, indenture, mortgage, deed of trust, loan or credit agreement, note, lease or other agreement or instrument to which the Company or any of its subsidiaries is a party or by which it or any of them may be bound, or to which any of the property or assets of the Company or any of its subsidiaries is subject, nor will such action result in any violation of the provisions of the articles of incorporation or bylaws of the Company 5 or any subsidiary or any applicable law, statute, rule, regulation, judgment, order, writ or decree of any government, government instrumentality or court, domestic or foreign, having jurisdiction over the Company or any subsidiary or any of their assets, properties or operations.As used herein, a “Repayment Event” means any event or condition which gives the holder of any note, debenture or other evidence of indebtedness (or any person acting on such holder’s behalf) the right to require the repurchase, redemption or repayment of all or a portion of such indebtedness by the Company or any subsidiary. (xii)Absence of Labor Dispute.No labor dispute with the employees of the Company or any subsidiary exists or, to the knowledge of the Company, is imminent, and the Company is not aware of any existing or imminent labor disturbance by the employees of any of its or any subsidiary’s principal suppliers, manufacturers, customers or contractors, which, in either case, may reasonably be expected to result in a Material Adverse Effect. (xiii)Absence of Proceedings.There is no action, suit, proceeding, inquiry or investigation before or brought by any court or governmental agency or body, domestic or foreign, now pending, or, to the knowledge of the Company, threatened, against or affecting the Company or any subsidiary, which is required to be disclosed in the Registration Statement and the Prospectus (other than as disclosed therein), or which might reasonably be expected to result in a Material Adverse Effect, or which might reasonably be expected to materially and adversely affect the properties or assets thereof or the consummation of the transactions contemplated in this Agreement or the performance by the Company of its obligations hereunder; the aggregate of all pending legal or governmental proceedings to which the Company or any subsidiary is a party or of which any of their respective properties or assets is the subject which are not described in the Registration Statement and the Prospectus, including ordinary routine litigation incidental to the business, could not reasonably be expected to result in a Material Adverse Effect. (xiv)Accuracy of Exhibits.There are no contracts or documents which are required to be described in the Registration Statement, the Prospectus or the documents incorporated by reference therein or to be filed as exhibits thereto which have not been so described and filed as required. (xv)Possession of Intellectual Property.The Company and its subsidiaries own or possess, or can acquire on reasonable terms, adequate patents, patent rights, licenses, inventions, copyrights, know-how (including trade secrets and other unpatented and/or unpatentable proprietary or confidential information, systems or procedures and excluding generally commercially available “off the shelf” software programs licensed pursuant to shrink wrap or “click and accept” licenses), trademarks, service marks, trade names or other intellectual property (collectively, “Intellectual Property”) necessary to carry on the business in the manner now operated by them, and neither the Company nor any of its subsidiaries has received any notice or is otherwise aware of any infringement of or conflict with asserted rights of others with respect to any Intellectual Property or of any facts or circumstances which would render any Intellectual Property invalid or inadequate to protect the interest of the Company or any of its subsidiaries therein, and which infringement or conflict (if the subject of any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly or in the aggregate, would result in a Material Adverse Effect. (xvi)Absence of Further Requirements.No filing with, or authorization, approval, consent, license, order, registration, qualification or decree of, any court or governmental authority or agency is necessary or required for the performance by the Company of its obligations hereunder, in connection with the offering, issuance or sale of the Securities hereunder or the consummation of the transactions contemplated by this Agreement, except such as have been already obtained or as may be required under the 1933 Act or the 1933 Act Regulations, state securities laws or pursuant to the rules and regulations of the Financial Industry Regulatory Authority, Inc. (“FINRA”). 6 (xvii)Possession of Licenses and Permits.The Company and its subsidiaries possess such permits, licenses, approvals, consents and other authorizations (collectively, “Governmental Licenses”) issued by the appropriate federal, state, local or foreign regulatory agencies or bodies necessary to conduct the business now operated by them; the Company and its subsidiaries are in compliance with the terms and conditions of all such Governmental Licenses, except where the failure so to comply would not, singly or in the aggregate, have a Material Adverse Effect; all of the Governmental Licenses are valid and in full force and effect, except where the invalidity of such Governmental Licenses or the failure of such Governmental Licenses to be in full force and effect would not have a Material Adverse Effect; and neither the Company nor any of its subsidiaries has received any notice of proceedings relating to the revocation or modification of any such Governmental Licenses which, singly or in the aggregate, if the subject of an unfavorable decision, ruling or finding, would result in a Material Adverse Effect.Neither the Company nor any of its subsidiaries has failed to file with applicable regulatory authorities any statement, report, information or form required by any applicable law, regulation or order, except where the failure to be so in compliance would not, individually or in the aggregate, have a Material Adverse Effect, all such filings were in material compliance with applicable laws when filed and no material deficiencies have been asserted by any regulatory commission, agency or authority with respect to any such filings or submissions. (xviii)Regulatory Matters.Neither the Company nor any of its subsidiaries is subject or is party to, or has received any notice or advice that any of them may become subject or party to any investigation with respect to, any corrective, suspension or cease-and-desist order, agreement, consent agreement, memorandum of understanding or other regulatory enforcement action, proceeding or order with or by, or is a party to any commitment letter or similar undertaking to, or is subject to any directive by, or has been a recipient of any supervisory letter from, or has adopted any board resolutions at the request of, any federal, state or local or governmental agency, court or other governmental body, domestic or foreign (each, a “Governmental Entity”), that currently relates to or restricts in any material respect the conduct of their business or that in any manner relates to their capital adequacy, credit policies or management (each, a “Regulatory Agreement”), except as would not reasonably be expected to result in a Material Adverse Effect, nor has the Company or any of its subsidiaries been advised by any Governmental Entity that it is considering issuing or requesting any such Regulatory Agreement.There is no unresolved violation, criticism or exception by any Governmental Entity with respect to any report or statement relating to any examinations of the Company or any of its subsidiaries which might reasonably be expected to result in a Material Adverse Effect.The deposit accounts of River Valley Financial Bank (the “Bank”) are insured by the Federal Deposit Insurance Corporation (the “FDIC”) to the legal maximum, and the Bank has paid all premiums and assessments required by the FDIC and the regulations promulgated by the FDIC, and no proceeding for the termination or revocation of such insurance is pending or, to the Company’s knowledge, threatened.The Bank has complied with all applicable rules and regulations of the Board of Governors of the Federal Reserve System (the “Federal Reserve”), the FDIC and the Indiana Department of Financial Institutions, except for violations that, singly or in the aggregate, would not result in a Material Adverse Effect. (xix)Special Transactions.Neither the Company nor any of its subsidiaries (A)has participated in any reportable transaction, as defined in Treasury Regulation Section1.6011-(4)(b)(1), (B)is a party to a letter of intent, accepted term sheet or similar instrument or any binding agreement that contemplates an acquisition, disposition, transfer or sale of the assets (as a going concern) or capital stock of the Company or of any subsidiary or business unit or any similar business combination transaction which would be material to the Company and its subsidiaries taken as a whole, and (C)except for restrictions under applicable laws and regulations, no subsidiary of the Company is subject to any material direct or indirect prohibition on paying any dividends to the Company, on making any other distribution on such subsidiary’s capital stock, on repaying to the 7 Company any loans or advances to such subsidiary from the Company or on transferring any of such subsidiary’s property or assets to the Company or any other subsidiary of the Company. (xx)Title to Property.The Company and its subsidiaries have good and marketable title to all real property owned by the Company and its subsidiaries and good title to all other properties owned by them, in each case, free and clear of all mortgages, pledges, liens, security interests, claims, restrictions or encumbrances of any kind except such as (A)are described in the Registration Statement and the Prospectus or (B)would not result in a Material Adverse Effect; and all of the leases and subleases material to the business of the Company and its subsidiaries, considered as one enterprise, and under which the Company or any of its subsidiaries holds real property described in the Registration Statement and the Prospectus, are in full force and effect, and neither the Company nor any subsidiary has any notice of any material claim of any sort that has been asserted by anyone adverse to the rights of the Company or any subsidiary under any of the leases or subleases mentioned above, or affecting or questioning the rights of the Company or such subsidiary to the continued possession of the leased or subleased premises under any such lease or sublease. (xxi)Investment Company Act.The Company is not, and upon the issuance and sale of the Securities as herein contemplated and the application of the net proceeds therefrom as described in the Registration Statement and the Prospectus will not be, an “investment company” or an entity “controlled” by an “investment company” as such terms are defined in the Investment Company Act of 1940, as amended (the “1940 Act”). (xxii)Environmental Laws.Except as would not, singly or in the aggregate, result in a Material Adverse Effect, (A)neither the Company nor any of its subsidiaries is in violation of any federal, state, local or foreign statute, law, rule, regulation, ordinance, code, policy or rule of common law or any judicial or administrative interpretation thereof, including any judicial or administrative order, consent, decree or judgment, relating to pollution or protection of human health, the environment (including, without limitation, ambient air, surface water, groundwater, land surface or subsurface strata) or wildlife, including, without limitation, laws and regulations relating to the release or threatened release of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous substances, petroleum or petroleum products, asbestos-containing materials or mold (collectively, “Hazardous Materials”) or to the manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of Hazardous Materials (collectively, “Environmental Laws”), (B)the Company and its subsidiaries have all permits, authorizations and approvals required under any applicable Environmental Laws and are each in compliance with their requirements, (C)there are no pending or, to the knowledge of the Company, threatened administrative, regulatory or judicial actions, suits, demands, demand letters, claims, liens, notices of noncompliance or violation, investigation or proceedings relating to any Environmental Law against the Company or any of its subsidiaries and (D)to the Company’s knowledge, there are no events or circumstances that might reasonably be expected to form the basis of an order for clean-up or remediation, or an action, suit or proceeding by any private party or governmental body or agency, against or affecting the Company or any of its subsidiaries relating to Hazardous Materials or any Environmental Laws. (xxiii)Taxes.The Company and each of the subsidiaries has (A)timely filed all foreign, United States federal, state and local tax returns, information returns, and similar reports that are required to be filed (taking into account valid extensions), and all tax returns are true, correct and complete, (B)paid in full all taxes required to be paid by it and any other assessment, fine or penalty levied against it, except for any such tax assessment, fine or penalty that is currently being contested in good faith or as would not have, individually or in the aggregate, a Material Adverse Effect, and (C)established on the most recent balance sheet reserves that are adequate for the payment of all accrued but unpaid taxes. 8 (xxiv)Insurance.The Company and its subsidiaries carry, or are covered by, insurance in such amounts and covering such risks as the Company reasonably believes are adequate for the conduct of the business of the Company and its subsidiaries and the value of their properties and as are customary in the business in which the Company and its subsidiaries are engaged; neither the Company nor any of its subsidiaries has been refused any insurance coverage sought or applied for; and the Company has no reason to believe that they will not be able to renew their existing insurance coverage as and when such coverage expires or to obtain similar coverage from similar insurers as may be necessary to continue its business at a cost that would not have a Material Adverse Effect. (xxv)Statistical and Market Data.The statistical and market related data contained in the Registration Statement and the Prospectus are based on or derived from sources which the Company believes are reliable and accurate. (xxvi)Relationship.No relationship, direct or indirect, exists between or among the Company or any of its subsidiaries, on the one hand, and the directors, officers, shareholders, customers or suppliers of the Company or any of its subsidiaries, on the other, that is required by the 1933 Act or the 1933 Act Regulations to be described in the Registration Statement and the Prospectus and that is not so described. (xxvii)Internal Control Over Financial Reporting.The Company and its subsidiaries maintain systems of internal accounting controls sufficient to provide reasonable assurance that (A)transactions are executed in accordance with management’s general or specific authorizations; (B)transactions are recorded as necessary to permit preparation of financial statements in conformity with GAAP and to maintain asset accountability; (C)access to assets is permitted only in accordance with management’s general or specific authorization; and (D)the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences.Since the end of the Company’s most recent audited fiscal year, there has been (I)no material weakness in the Company’s internal control over financial reporting (whether or not remediated) and (II)no change in the Company’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. (xxviii)Disclosure Controls and Procedures.The Company and its subsidiaries employ disclosure controls and procedures (as such term is defined in Rule13a-15 under the 1934 Act), which (A)are designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms and that material information relating to the Company and its subsidiaries is made known to the Company’s principal executive officer and principal financial officer by others within the Company and its subsidiaries to allow timely decisions regarding disclosure, and (B)are effective in all material respects to perform the functions for which they were established.Based on the evaluation of the Company’s and each subsidiary’s disclosure controls and procedures described above, the Company is not aware of (1)any material weakness or significant deficiency in the design or operation of internal controls which could adversely affect the Company’s ability to record, process, summarize and report financial data or any material weaknesses in internal controls or (2)any fraud, whether or not material, that involves management or other employees who have a significant role in the Company’s internal controls.Since the most recent evaluation of the Company’s disclosure controls and procedures described above, there have been no changes to such disclosure controls and procedures that could materially affect such disclosure controls and procedures. (xxix)Compliance with the Sarbanes-Oxley Act.There is and has been no failure on the part of the Company or any of the Company’s directors or officers, in their capacities as 9 such, to comply in all material respects with any applicable provision of the Sarbanes-Oxley Act and the related rules and regulations of the Commission. (xxx)Pending Procedures and Examinations.The Registration Statement is not the subject of a pending proceeding or examination under Section8(d) or 8(e) of the 1933 Act, and the Company is not the subject of a pending proceeding under Section8A of the 1933 Act in connection with the offering of the Securities. (xxxi)Unlawful Payments.Neither the Company nor any of its subsidiaries nor, to the knowledge of the Company, any director, officer, agent, employee or other person associated with or acting on behalf of the Company or any of its subsidiaries has (A)used any corporate funds for any unlawful contribution, gift, entertainment or other unlawful expense relating to political activity; (B)made any direct or indirect unlawful payment to any foreign or domestic government official or employee from corporate funds; (C)violated or is in violation of any provision of the Foreign Corrupt Practices Act of 1977; (D)made any bribe, rebate, payoff, influence payment, kickback or other unlawful payment; (E)violated or is in violation of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the money laundering statutes of any jurisdiction, the rules and regulations thereunder and any related or similar rules, regulations or guidelines, issued, administered or enforced by any Governmental Entity (collectively, the “Money Laundering Laws”) and no action, suit or proceeding by or before any Governmental Entity or any arbitrator involving the Company or any of its subsidiaries with respect to the Money Laundering Laws is pending or, to the knowledge of the Company, threatened; or (F)engaged in any business activity related to the petroleum industry, military applications, the governments of Iran or Syria, and transfers of goods, technologies or services (including financial services) that may assist the governments of Iran or Syria or facilitate money laundering or other activities proscribed by U.S. law. (xxxii)No Registration Rights.No person has the right to require the Company or any of its subsidiaries to register any securities for sale under the 1933 Act by reason of the filing of the Registration Statement with the Commission or the issuance and sale of the Securities to be sold by the Company hereunder. (xxxiii)No Stabilization or Manipulation.Neither the Company nor any of its subsidiaries, nor any affiliates of the Company or its subsidiaries, has taken, directly or indirectly, any action designed to or that could reasonably be expected to cause or result in any stabilization or manipulation of the price of the Securities. (xxxiv)No Unauthorized Use of Prospectus.The Company has not distributed and, prior to the later to occur of (i)the Closing Time and (ii)completion of the distribution of the Securities, will not distribute any prospectus (as such term is defined in the 1933 Act and the 1933 Act Regulations) in connection with the offering and sale of the Securities other than the Registration Statement, any preliminary prospectus, the Prospectus or other materials, if any, permitted by the 1933 Act or by the 1933 Act Regulations and approved by Keefe Bruyette. (xxxv)Forward-Looking Statements.No forward-looking statement (within the meaning of Section27A of the 1933 Act and Section21E of the 1934 Act) contained in the Registration Statement and the Prospectus has been made or reaffirmed without a reasonable basis or has been disclosed other than in good faith. (xxxvi)Lock-up Agreements.Each of the Company’s executive officers and directors, in each case as listed on ScheduleC hereto, has executed and delivered lock-up agreements as contemplated by Section5(i) hereof. 10 (xxxvii)Fees.Other than as contemplated by this Agreement, there is no broker, finder or other party that is entitled to receive from the Company or any subsidiary any brokerage or finder’s fee or any other fee, commission or payment as a result of the transactions contemplated by this Agreement. (xxxviii)ERISA.The Company and each of the subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in all material respects with all presently applicable provisions of the Employee Retirement Income Security Act of 1974, as amended, including the regulations and published interpretations thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect to any “employee benefit plan” (as defined in ERISA) for which the Company or any of the subsidiaries or ERISA Affiliates would have any liability; the Company and each of the subsidiaries or their ERISA Affiliates have not incurred and do not expect to incur liability under (i)TitleIV of ERISA with respect to termination of, or withdrawal from, any “employee benefit plan” or (ii)Sections412, 4971, 4975 or 4980B of the United States Internal Revenue Code of 1986, as amended, and the regulations and published interpretations thereunder (collectively the “Code”); and each “employee benefit plan” for which the Company and each of its subsidiaries or any of their ERISA Affiliates would have any liability that is intended to be qualified under Section401(a) of the Code is so qualified in all material respects and nothing has occurred, whether by action or by failure to act, which would cause the loss of such qualification.“ERISA Affiliate” means, with respect to the Company or a subsidiary, any member of any group of organizations described in Sections414(b), (c), (m) or (o) of the Code or Section400(b) of ERISA of which the Company or such subsidiary is a member. (xxxix)Bank Holding Company.The Company is duly registered as a bank holding company under the Bank Holding Company Act of 1956, as amended.The activities of the Company’s subsidiaries are permitted of subsidiaries of a bank holding company under applicable law and the rules and regulations of the Federal Reserve set forth in Title 12 of the Code of Federal Regulations. (xl)OFAC.Neither the Company nor any of its subsidiaries nor, to the Company’s knowledge, any director, officer, agent, employee, affiliate or person acting on behalf of the Company or any of its subsidiaries is currently subject to any U.S. sanctions administered by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will not knowingly directly or indirectly use the proceeds of the sale of the Securities, or lend, contribute or otherwise make available such proceeds to any subsidiaries, joint venture partner or other person or entity, towards any sales or operations in any country sanctioned by OFAC or for the purpose of financing the activities of any person currently subject to any U.S. sanctions administered by OFAC. (xli)Investment Securities.The Company and each of its subsidiaries has good and marketable title to all securities held by it (except securities sold under repurchase agreements or held in any fiduciary or agency capacity) free and clear of any lien, claim, charge, option, encumbrance, mortgage, pledge or security interest or other restriction of any kind, except to the extent such securities are pledged in the ordinary course of business consistent with prudent business practices to secure obligations of the Company or any of its subsidiaries and except for such defects in title or liens, claims, charges, options, encumbrances, mortgages, pledges or security interests or other restrictions of any kind that would not, singly or in the aggregate, result in a Material Adverse Effect. (xlii)No Broker or Dealer.Neither the Company nor any of its subsidiaries (A)is required to register as a “broker” or “dealer” in accordance with the provisions of the 1934 Act or the 1934 Act Regulations, or (B)directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with any member firm or an associated person of a member firm (within the meaning of ArticleI of the By-laws of the FINRA) of FINRA, except that the Bank has 11 contractually established a third-party brokerage arrangement with an unaffiliated broker-dealer consistent with the exception in the definition of a “broker” in Section3(a)(4)(B)(i) of the 1934 Act and one or more of the Bank’s employees are registered with and conduct securities business for clients through that broker-dealer. (xliii)Valid Existence of the Bank.The Bank has been duly chartered and is validly existing as a State of Indiana chartered bank under the laws of the State of Indiana, and, except where the failure to so qualify or be in good standing would not result in a Material Adverse Effect, is duly qualified to transact business and is in good standing under the laws of each other jurisdiction in which it owns or leases properties or conducts any business so as to require such qualification. (xliv)Absence of Defaults.Neither the Company nor any of its subsidiaries is (A)in violation of its articles of incorporation or bylaws, (B)in material violation of any law, ordinance, judgment, decree, order, directive, rule or regulation of any Governmental Entity applicable to the Company or any of its subsidiaries (including, without limitation, all regulations, directives and orders of, or agreements with, the FDIC, the Indiana Department of Financial Institutions and the Federal Reserve, and the Equal Credit Opportunity Act, the Fair Housing Act, the Community Reinvestment Act, the Home Mortgage Disclosure Act, all other applicable fair lending laws or other laws relating to discrimination and the Bank Secrecy Act and TitleIII of the U.S.A. Patriot Act), (C)in default in the performance or observance of any obligation, agreement, covenant or condition contained in any contract, indenture, mortgage, deed of trust, loan or credit agreement, note, lease or other agreement or instrument to which the Company or any of its subsidiaries is a party or by which it or any of them may be bound, or to which any of the property or assets of the Company or any of its subsidiaries is subject, except for such defaults that would not result in a Material Adverse Effect or (D)in material violation of applicable state and federal law and regulation and common law governing the administration of, or material breach of trust with respect to, all accounts for which the Bank and its subsidiaries act as a fiduciary. (xlv)NASDAQ.The Securities to be sold by the Company are duly authorized for listing, subject to official notice of issuance, on The NASDAQ Capital Market (“NASDAQ”). (xlvi)Directed Share Program.The Company has not offered, or caused the Underwriter to offer, Securities to any person pursuant to the Directed Share Program with the specific intent to unlawfully influence (i) a customer or supplier of the Company to alter the customer or supplier’s level or type of business with the Company, or (ii) a trade journalist or publication to write or publish favorable information about the Company or its products and services. (b)Officer’s Certificates.Any certificate signed by any officer of the Company or any of its subsidiaries delivered to the Underwriter or to counsel for the Underwriter shall be deemed a representation and warranty by the Company to the Underwriter as to the matters covered thereby. SECTION2Sale and Delivery to Underwriter; Closing. (a)Initial Securities.On the basis of the representations and warranties herein contained and subject to the terms and conditions herein set forth, the Company agrees to sell to the Underwriter, and the Underwriter agrees to purchase from the Company, at the price per share set forth in ScheduleD, the Initial Securities. (b)Option Securities.In addition, on the basis of the representations and warranties herein contained and subject to the terms and conditions herein set forth, the Company hereby grants an option to the Underwriter to purchase up to an additional123,750 shares of Common Stock, at the price per share set forth in ScheduleD, less an amount per share equal to any dividends or distributions declared by 12 the Company and payable on the Initial Securities but not payable on the Option Securities.The option hereby granted will expire 30 days after the date hereof and may be exercised in whole or in part from time to time only for the purpose of covering over-allotments which may be made in connection with the offering and distribution of the Initial Securities upon notice by Keefe Bruyette to the Company setting forth the number of Option Securities as to which the Underwriter is then exercising the option and the time and date of payment and delivery for such Option Securities.Any such time and date of delivery (a “Date of Delivery”) shall be determined by the Underwriter, but shall not be later than seven full business days after the exercise of said option, nor in any event prior to the Closing Time, as hereinafter defined. (c)Payment.Payment of the purchase price for the Initial Securities, and delivery of the Initial Securities to the Underwriter, shall be made at the offices of Vedder Price P.C., 222 North LaSalle Street, Chicago, IL 60601, or at such other place as shall be agreed upon by the Underwriter and the Company, at 9:00A.M. (Eastern time) on the third (fourth, if the pricing occurs after 4:30P.M. (Eastern time) on any given day) business day after the date hereof, or such other time not later than ten business days after such date as shall be agreed upon by the Underwriter and the Company (such time and date of payment and delivery being herein called “Closing Time”). In addition, in the event that any or all of the Option Securities are purchased by the Underwriter, payment of the purchase price for and delivery of such Option Securities shall be made at the above-mentioned offices, or at such other place as shall be agreed upon by the Underwriter and the Company, on each Date of Delivery as specified in the notice from Keefe Bruyette to the Company. Payment shall be made to the Company by wire transfer of immediately available funds to a bank account designated by the Company against delivery to Keefe Bruyette through the facilities of the Depository Trust Company (“DTC”) for the account of the Underwriter for the Securities to be purchased by them. (d)Denominations; Registration.The Initial Securities and the Option Securities, if any, shall be in such denominations and registered in such names as the Underwriter may request in writing at least one full business day before the Closing Time or the relevant Date of Delivery, as the case may be. SECTION3Covenants of the Company.The Company covenants with the Underwriter as follows: (a)Compliance with Securities Regulations and Commission Requests.The Company, subject to Section3(b), will comply with the requirements of Rule430A, and will notify the Underwriter immediately, and confirm the notice in writing, (i)when any post-effective amendment to the Registration Statement shall become effective, or any supplement to the Prospectus or any amended Prospectus shall have been filed, (ii)of the receipt of any comments from the Commission, (iii)of any request by the Commission for any amendment to the Registration Statement or any amendment or supplement to the Prospectus or for additional information, (iv)of the issuance by the Commission of any stop order suspending the effectiveness of the Registration Statement or of any order preventing or suspending the use of any preliminary prospectus or the Prospectus, or of the suspension of the qualification of the Securities for offering or sale in any jurisdiction, or of the initiation or threatening of any proceedings for any of such purposes or of any examination pursuant to Section8(e) of the 1933 Act concerning the Registration Statement and (v)if the Company becomes the subject of a proceeding under Section8A of the 1933 Act in connection with the offering of the Securities.The Company will promptly effect the filings necessary pursuant to Rule424(b) in the manner and within the time period required by Rule424(b) (without reliance on Rule424(b)(8)) and will take such steps as it deems necessary to ascertain promptly whether the form of prospectus transmitted for filing under Rule424(b) was received for filing by the Commission and, in the event that it was not, it will promptly file such prospectus.The 13 Company will make every reasonable effort to prevent the issuance of any stop order and, if any stop order is issued, to obtain the lifting thereof at the earliest possible moment. (b)Filing of Amendments.The Company will give the Underwriter notice of its intention to file or prepare any amendment to the Registration Statement (including any filing under Rule462(b)), or any amendment, supplement or revision to any preliminary prospectus or the Prospectus, whether pursuant to the 1933 Act, the 1934 Act or otherwise, will furnish the Representative with copies of any such documents a reasonable amount of time prior to such proposed filing or use, as the case may be, and will not file or use any such document to which the Representative or counsel for the Underwriter shall reasonably object. (c)Delivery of Registration Statements.The Company has furnished or will deliver to the Underwriter and counsel for the Underwriter, without charge, signed copies of the Registration Statement as originally filed and of each amendment thereto (including exhibits filed therewith) and signed copies of all consents and certificates of experts, and will also deliver to the Underwriter, without charge, a conformed copy of the Registration Statement as originally filed and of each amendment thereto (without exhibits).The copies of the Registration Statement and each amendment thereto furnished to the Underwriter will be identical to the electronically transmitted copies thereof filed with the Commission pursuant to EDGAR, except to the extent permitted by RegulationS-T. (d)Delivery of Prospectuses.The Company has delivered or will deliver to the Underwriter, without charge, as many copies of each preliminary prospectus and the Prospectus as the Underwriter reasonably requested, and the Company hereby consents to the use of such copies for purposes permitted by the 1933 Act.The Company will furnish to the Underwriter, without charge, during the period when the Prospectus is required to be delivered under the 1933 Act or the 1934 Act, such number of copies of the Prospectus (as amended or supplemented) as the Underwriter may reasonably request.The Prospectus and any amendments or supplements thereto furnished to the Underwriter will be identical to the electronically transmitted copies thereof filed with the Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T. (e)Continued Compliance with Securities Laws.The Company will comply with the 1933 Act and the 1933 Act Regulations and the 1934 Act and the 1934 Act Regulations so as to permit the completion of the distribution of the Securities as contemplated in this Agreement and in the Prospectus.If at any time when a prospectus is required by the 1933 Act to be delivered in connection with sales of the Securities, any event shall occur or condition shall exist as a result of which it is necessary, in the opinion of counsel for the Underwriter or for the Company, to amend the Registration Statement or amend or supplement the Prospectus in order that the Prospectus will not include any untrue statements of a material fact or omit to state a material fact necessary in order to make the statements therein not misleading in the light of the circumstances existing at the time it is delivered to a purchaser, or if it shall be necessary, in the opinion of such counsel, at any such time to amend the Registration Statement or amend or supplement the Prospectus in order to comply with the requirements of the 1933 Act or the 1933 Act Regulations, the Company will promptly prepare and file with the Commission, subject to Section3(b) of this Agreement, such amendment or supplement as may be necessary to correct such statement or omission or to make the Registration Statement or the Prospectus comply with such requirements, and the Company will furnish to the Underwriter such number of copies of such amendment or supplement as the Underwriter may reasonably request. (f)Rule158.The Company will timely file such reports pursuant to the 1934 Act as are necessary in order to make generally available to its securityholders as soon as practicable an earnings statement for the purposes of, and to provide the benefits contemplated by, the last paragraph of Section11(a) of the 1933 Act. 14 (g)Use of Proceeds.The Company will use the net proceeds received by it from the sale of the Securities in the manner specified in the Prospectus under “Use of Proceeds”. (h)Listing.The Company will use its reasonable best efforts to effect and maintain the listing of the Securities on NASDAQ. (i)Restriction on Sale of Securities.During a period of 90 days from the date of the Prospectus, the Company will not, without the prior written consent of Keefe Bruyette, (i)directly or indirectly, offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase or otherwise transfer or dispose of any shares of Common Stock or any securities convertible into or exercisable or exchangeable for Common Stock or file any registration statement under the 1933 Act with respect to any of the foregoing or (ii)enter into any swap or any other agreement or any transaction that transfers, in whole or in part, directly or indirectly, the economic consequence of ownership of the Common Stock, whether any such swap or transaction described in clause(i) or (ii) above is to be settled by delivery of Common Stock or such other securities, in cash or otherwise.The foregoing sentence shall not apply to (A)the Securities to be sold hereunder, (B)any shares of Common Stock issued by the Company upon the exercise of an option or warrant or the conversion of a security outstanding on the date hereof and referred to in the Prospectus, (C)any shares of Common Stock issued or options to purchase Common Stock granted pursuant to existing employee benefit plans of the Company referred to in the Prospectus (including any document incorporated by reference therein), or registration statements filed under the 1933 Act with respect to such plans, or (D)any shares of Common Stock issued pursuant to any non-employee director stock plan or dividend reinvestment plan in effect as of the date of this Agreement.Notwithstanding the foregoing, in the event that either (i)during the period that begins on the date that is fifteen (15) calendar days plus three (3) business days before the last day of the 90-day restricted period and ends on the last day of the 90-day restricted period, the Company issues an earnings release or material news or a material event relating to the Company occurs (it being acknowledged and agreed that any announcement by the Company of the declaration or payment of regular quarterly cash dividends on common stock consistent with past practice shall not constitute material news or a material event), or (ii)prior to the expiration of the 90-day restricted period, the Company announces that it will release earnings results during the 16-day period beginning on the last day of the 90-day restricted period, the restrictions set forth in this paragraph will continue to apply until the expiration of the date that is fifteen (15) calendar days plus three (3) business days after the date on which the earnings release is issued or the material news or event related to the Company occurs.The Company shall promptly notify Keefe Bruyette of any earnings releases, news or events that may give rise to an extension of the initial restricted period. (j)Reporting Requirements.The Company, during the period when the Prospectus is required to be delivered under the 1933 Act or the 1934 Act, will file all documents required to be filed with the Commission pursuant to the 1934 Act within the time periods required by the 1934 Act and the 1934 Act Regulations. (k)Issuer Free Writing Prospectus.The Company represents and agrees that, unless it obtains the prior consent of Keefe Bruyette, and the Underwriter represents and agrees that, unless it obtains the prior consent of the Company, it has not made and will not make any offer relating to the Securities that would constitute an Issuer-Represented Free Writing Prospectus, required to be filed with the Commission.Any such free writing prospectus consented to by Keefe Bruyette and the Company is hereinafter referred to as an “Issuer Permitted Free Writing Prospectus.”The Company represents that it has treated or agrees that it will treat each Issuer Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule433 of the 1933 Act Regulations (“Rule433”), and has complied and will comply with the requirements of Rule433 applicable to any Issuer Permitted Free Writing Prospectus, including timely filing with the Commission where required, legending and record keeping. 15 As used in this subsection and hereafter, “Issuer-Represented Free Writing Prospectus” means any “issuer free writing prospectus,” as defined in Rule433, relating to the Securities that (i)is required to be filed with the Commission by the Company or (ii)is exempt from filing pursuant to Rule433, in each case in the form filed or required to be filed with the Commission or, if not required to be filed, in the form retained in the Company’s records pursuant to Rule433(g). (l)DTC.The Company shall use its best efforts to permit the Securities to be eligible for clearance, settlement and trading in book-entry-only form through the facilities of DTC. (m)Directed Share Program.The Company will comply with all applicable securities and other laws, rules and regulations in each jurisdiction in which the Directed Shares are offered in connection with the Directed Share Program. SECTION4Payment of Expenses. (a)Expenses.The Company will pay or cause to be paid all expenses incident to the performance of its obligations under this Agreement, including (i)the preparation, printing and filing of the Registration Statement (including financial statements and exhibits) as originally filed and of each amendment thereto, (ii)the preparation, printing and delivery to the Underwriter of this Agreement, and such other documents as may be required in connection with the offering, purchase, sale, issuance or delivery of the Securities, (iii)the issuance and delivery of the Securities to the Underwriter, including any stock or other transfer taxes and any stamp or other duties payable upon the sale, issuance or delivery of the Securities to the Underwriter, (iv)the fees and disbursements of the Company’s counsel, accountants and other advisors, (v) the printing and delivery to the Underwriter of copies of any preliminary prospectus, any Issuer Permitted Free Writing Prospectus and the Prospectus and any amendments or supplements thereto (including any costs associated with electronic delivery of these materials), (vi)the fees and expenses of any transfer agent or registrar for the Securities, (vii)the costs and expenses of the Company relating to investor presentations on any “road show” undertaken in connection with the marketing of the Securities, including without limitation, expenses associated with the production of road show slides and graphics, fees and expenses of any consultants engaged in connection with the road show presentations, travel and lodging expenses of the Underwriter and officers of the Company and any such consultants, and the cost of aircraft and other transportation chartered in connection with the road show, up to an aggregate maximum amount payable to the Underwriter of $50,000, (viii)legal fees and expenses of legal counsel to the Underwriter, including but not limited to reasonable fees and disbursements of legal counsel in connection with any review by FINRA of the terms of the sale of the Securities, which shall not exceed $200,000; (ix)the filing fees incident to any FINRA filings in connection with the offering and sale of the Securities, (x)the fees and expenses incurred in connection with the listing of the Securities on NASDAQ and (xi)all other costs and expenses incident to the performance of its obligations hereunder that are not otherwise specifically provided for herein. (b)Termination of Agreement.If this Agreement is terminated by Keefe Bruyette in accordance with the provisions of Section5, Section9 or Section10 hereof, the Company shall reimburse Keefe Bruyette for all of their documented out-of-pocket expenses, including the reasonable fees and disbursements of counsel for the Underwriter. SECTION5Conditions of Underwriter’s Obligations.The obligations of the Underwriter hereunder are subject to the accuracy of the representations and warranties of the Company contained in Section1 hereof or in certificates of any officer of the Company or any subsidiary of the Company delivered pursuant to the provisions hereof, to the performance by the Company of its covenants and other obligations hereunder, and to the following further conditions: 16 (a)Effectiveness of Registration Statement.The Registration Statement, including any Rule462(b) Registration Statement, has become effective and at Closing Time no stop order suspending the effectiveness of the Registration Statement shall have been issued under the 1933 Act or proceedings therefor initiated or threatened by the Commission, and any request on the part of the Commission for additional information shall have been complied with to the reasonable satisfaction of counsel to the Underwriter.A prospectus containing the Rule430 Information shall have been filed with the Commission in the manner and within the time period required by Rule424(b) (without reliance on Rule424(b)(8)) (or a post-effective amendment providing such information shall have been filed and declared effective in accordance with the requirements of Rule430A. (b)Opinion of Counsel for Company.At the Closing Time, the Underwriter shall have received the opinion, dated as of the Closing Time, of Barnes& Thornburg LLP, counsel for the Company, in form and substance satisfactory to counsel for the Underwriter, to the effect set forth in ExhibitA; provided, however, that Nevada counsel shall deliver the opinion set forth in paragraph (vii) of Exhibit A as to the Company’s Subsidiaries organized under Nevada law. (c)Opinion of Counsel for Underwriter.At the Closing Time, the Underwriter shall have received the opinion, dated as of the Closing Time, of Vedder Price P.C., counsel for the Underwriter, in form and substance satisfactory to the Underwriter. (d)Officers’ Certificate.At the Closing Time, there shall not have been, since the date hereof or since the respective dates as of which information is given in the Registration Statement, any preliminary prospectus or the Prospectus as of the execution of this Agreement or the Applicable Time, any Material Adverse Effect, and the Underwriter shall have received a certificate of the President and Chief Executive Officer of the Company and of the chief financial or chief accounting officer of the Company, dated as of Closing Time, to the effect that (i)there has been no such Material Adverse Effect, (ii)the representations and warranties in Section1(a) hereof are true and correct in all material respects with the same force and effect as though expressly made at and as of the Closing Time, (iii)the Company has complied in all material respects with all agreements and satisfied all conditions on its part to be performed or satisfied at or prior to the Closing Time, and (iv)no stop order suspending the effectiveness of the Registration Statement has been issued and no proceedings for that purpose have been instituted or are pending or are to their knowledge contemplated by the Commission. (e)Accountant’s Comfort Letter.At the time of the execution of this Agreement, the Underwriter shall have received from BKD, LLP a letter dated such date, in form and substance satisfactory to the Underwriter containing statements and information of the type ordinarily included in accountants’ “comfort letters” to underwriters with respect to the financial statements and certain financial information contained in the Registration Statement and the Prospectus. (f)Bring-down Comfort Letter.At the Closing Time, the Underwriter shall have received from BKD LLP a letter, dated as of the Closing Time, to the effect that they reaffirm the statements made in the letter furnished pursuant to subsection(e) of this Section, except that the specified date referred to shall be a date not more than three business days prior to the Closing Time. (g)Approval of Listing.The Common Stock (including the Securities) is registered pursuant to Section12(b) of the 1934 Act and is listed on NASDAQ, and the Company has taken no action designed to, or likely to have the effect of, terminating the registration of the Common Stock under the 1934 Act or delisting the Common Stock from NASDAQ, nor has the Company received any notification that the Commission or NASDAQ is contemplating terminating such registration or listing. (h)No Objection.FINRA shall have confirmed that it has not raised any objection with respect to the fairness and reasonableness of the underwriting terms and arrangements. 17 (i)Lock-up Agreements.At the date of this Agreement, the Underwriter shall have received an agreement substantially in the form of ExhibitB hereto signed by the persons listed on ScheduleC hereto. (j)Valid Existence/Good Standing.The Underwriter shall have received at the Closing Time and each Date of Delivery, if any, as the case may be, satisfactory evidence of the valid existence of the Company and each of its subsidiaries in their respective jurisdictions of organization and their good standing as foreign entities in such other jurisdictions as the Underwriter may reasonably request, in each case in writing or any standard form of telecommunication from the appropriate governmental authorities of such jurisdictions. (k)Delivery of Prospectus.The Company shall have complied with the provisions hereof with respect to the furnishing of prospectuses, in electronic or printed format, on the New York business day next succeeding the date of this Agreement. (l)No Termination Event.On or after the date hereof, there shall not have occurred any of the events, circumstances or occurrences set forth in Section9(a). (m)Conditions to Purchase of Option Securities.In the event that the Underwriter exercises its option provided in Section2(b) hereof to purchase all or any portion of the Option Securities, the representations and warranties of the Company contained herein and the statements in any certificates furnished by the Company or any subsidiary of the Company hereunder shall be true and correct as of each Date of Delivery and, at the relevant Date of Delivery, the Underwriter shall have received: (i)Officers’ Certificate.A certificate, dated such Date of Delivery, of the President and Chief Executive Officer of the Company and of the chief financial or chief accounting officer of the Company confirming that the certificate delivered at the Closing Time pursuant to Section5(d) hereof remains true and correct as of such Date of Delivery. (ii)Opinion of Counsel for Company.The opinion of Barnes& Thornburg LLP, counsel for the Company, dated such Date of Delivery, relating to the Option Securities to be purchased on such Date of Delivery and otherwise to the same effect as the opinion required by Section5(b) hereof. (iii)Opinion of Counsel for Underwriter.The opinion of Vedder Price P.C., counsel for the Underwriter, dated such Date of Delivery, relating to the Option Securities to be purchased on such Date of Delivery and otherwise to the same effect as the opinion required by Section5(c) hereof. (iv)Bring-down Comfort Letter.A letter from BKD, LLP, in form and substance satisfactory to the Underwriter and dated such Date of Delivery, substantially in the same form and substance as the letter furnished to the Underwriter pursuant to Section5(f) hereof, except that the “specified date” in the letter furnished pursuant to this paragraph shall be a date not more than five days prior to such Date of Delivery. (v)No Termination Event.There shall not have occurred prior to the Date of Delivery any of the events, circumstances or occurrences set forth in Section9(a). (n)Additional Documents.At Closing Time and at each Date of Delivery counsel for the Underwriter shall have been furnished with such documents and opinions as they may require for the purpose of enabling them to pass upon the issuance and sale of the Securities as herein contemplated, or in order to evidence the accuracy of any of the representations or warranties, or the fulfillment of any 18 of the conditions, herein contained; and all proceedings taken by the Company in connection with the issuance and sale of the Securities as herein contemplated shall be satisfactory in form and substance to the Underwriter and counsel for the Underwriter. (o)Termination of Agreement.If any condition specified in this Section shall not have been fulfilled when and as required to be fulfilled, this Agreement, or, in the case of any condition to the purchase of Option Securities on a Date of Delivery which is after the Closing Time, the obligations of the Underwriter to purchase the relevant Option Securities, may be terminated by Keefe Bruyette by notice to the Company at any time at or prior to Closing Time or such Date of Delivery, as the case may be, and such termination shall be without liability of any party to any other party except as provided in Section4 and except that Sections1, 6, 7 and 8 shall survive any such termination and remain in full force and effect. SECTION6Indemnification. (a)Indemnification of Underwriter.The Company agrees to indemnify and hold harmless the Underwriter, its affiliates (as such term is defined in Rule501(b) under the 1933 Act) (“Affiliates”), its selling agents, and each person, if any, who controls the Underwriter within the meaning of Section15 of the 1933 Act or Section20 of the 1934 Act to the extent and in the manner set forth in clauses(i), (ii) and (iii) below as follows: (i)against any and all loss, liability, claim, damage and expense whatsoever, as incurred, arising out of any untrue statement or alleged untrue statement of a material fact contained in the Registration Statement (or any amendment thereto), including the Rule430 Information, if applicable, or the omission or alleged omission therefrom of a material fact required to be stated therein or necessary to make the statements therein not misleading or arising out of any untrue statement or alleged untrue statement of a material fact included in any preliminary prospectus, any Issuer-Represented Free Writing Prospectus or the Prospectus (or any amendment or supplement thereto), or the omission or alleged omission therefrom of a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; (ii)against any and all loss, liability, claim, damage and expense whatsoever, as incurred, to the extent of the aggregate amount paid in settlement of any litigation, or any investigation or proceeding by any governmental agency or body, commenced or threatened, or of any claim whatsoever based upon any such untrue statement or omission, or any such alleged untrue statement or omission; provided that (subject to Section6(d) below) any such settlement is effected with the written consent of the Company; and (iii)against any and all expense whatsoever, as incurred (including the fees and disbursements of counsel chosen by Keefe Bruyette and reasonably satisfactory to the Company), reasonably incurred in investigating, preparing or defending against any litigation, or any investigation or proceeding by any governmental agency or body, commenced or threatened, or any claim whatsoever based upon any such untrue statement or omission, or any such alleged untrue statement or omission, to the extent that any such expense is not paid under (i) or (ii) above; provided, however, that this indemnity agreement in Section6(a) shall not apply to any loss, liability, claim, damage or expense to the extent arising out of any untrue statement or omission or alleged untrue statement or omission made in reliance upon and in conformity with the Underwriter Information. (b)Indemnification of Company, Directors and Officers.The Underwriter agrees to indemnify and hold harmless the Company, its directors, each of its officers who signed the Registration Statement, and each person, if any, who controls the Company within the meaning of Section15 of the 1933 Act or Section20 of the 1934 Act against any and all loss, liability, claim, damage and expense 19 described in the indemnity contained in subsection(a) of this Section, as incurred, but only with respect to untrue statements or omissions, or alleged untrue statements or omissions, made in the Registration Statement (or any amendment thereto), including the Rule430 Information, if applicable, or any preliminary prospectus or the Prospectus (or any amendment or supplement thereto) in reliance upon and in conformity with the Underwriter Information. (c)Actions against Parties; Notification.Each indemnified party shall give notice as promptly as reasonably practicable to each indemnifying party of any action commenced against it in respect of which indemnity may be sought hereunder, but failure to so notify an indemnifying party shall not relieve such indemnifying party from any liability hereunder to the extent it is not materially prejudiced as a result thereof and in any event shall not relieve it from any liability which it may have otherwise than on account of this indemnity agreement.In the case of parties indemnified pursuant to Section6(a) above, counsel to the indemnified parties shall be selected by Keefe Bruyette and reasonably satisfactory to the Company, and, in the case of parties indemnified pursuant to Section6(b) above, counsel to the indemnified parties shall be selected by the Company and reasonably satisfactory to Keefe Bruyette.An indemnifying party may participate at its own expense in the defense of any such action; provided, however, that counsel to the indemnifying party shall not (except with the consent of the indemnified party) also be counsel to the indemnified party.In no event shall the indemnifying parties be liable for fees and expenses of more than one counsel (in addition to any local counsel) separate from their own counsel for all indemnified parties in connection with any one action or separate but similar or related actions in the same jurisdiction arising out of the same general allegations or circumstances.No indemnifying party shall, without the prior written consent of the indemnified parties, settle or compromise or consent to the entry of any judgment with respect to any litigation, or any investigation or proceeding by any governmental agency or body, commenced or threatened, or any claim whatsoever in respect of which indemnification or contribution could be sought under this Section6 or Section7 hereof (whether or not the indemnified parties are actual or potential parties thereto), unless such settlement, compromise or consent (i)includes an unconditional release of each indemnified party from all liability arising out of such litigation, investigation, proceeding or claim and (ii)does not include a statement as to or an admission of fault, culpability or a failure to act by or on behalf of any indemnified party. (d)Settlement Without Consent if Failure to Reimburse.If at any time an indemnified party shall have requested an indemnifying party to reimburse the indemnified party for fees and expenses of counsel, such indemnifying party agrees that it shall be liable for any settlement of the nature contemplated by Section6(a)(ii) effected without its written consent if (i)such settlement is entered into more than 45 days after receipt by such indemnifying party of the aforesaid request, (ii)such indemnifying party shall have received notice of the terms of such settlement at least 30 days prior to such settlement being entered into and (iii)such indemnifying party shall not have reimbursed such indemnified party in accordance with such request prior to the date of such settlement. (e)Indemnification for Directed Shares.In connection with the offer and sale of the Directed Shares, the Company agrees to indemnify and hold harmless the Underwriter, its Affiliates, and each person, if any who controls the Underwriter with the meaning of either Section15 of the 1933 Act or Section20 of the 1934 Act, from and against any and all losses, liabilities, claims, damages and expenses (including, without limitation, any legal or other expenses reasonably incurred in connection with defending, investigating, or settling any such action or claim) as incurred by them (i)caused by the failure of any Participant to pay for and accept delivery of Directed Shares which have been orally confirmed for purchase by such Participant by5:00p.m., New York City time on the business day on which this Agreement is executed or (ii)related to, or arising out of or in connection with, the offering of the Directed Shares; except that this clause (ii) shall not apply to the extent that such loss, claim, damage or liability in connection with the offer and sale of the Directed Shares is finally judicially determined to have resulted primarily from the gross negligence or willful misconduct of Keefe Bruyette and shall not 20 apply to any loss, liability, claim, damage or expense to the extent arising out of any untrue statement or omission or alleged untrue statement or omission made in reliance upon and in conformity with the Underwriter Information. SECTION7Contribution.If the indemnification provided for in Section6 hereof is for any reason unavailable to or insufficient to hold harmless an indemnified party in respect of any losses, liabilities, claims, damages or expenses referred to therein, then each indemnifying party shall contribute to the aggregate amount of such losses, liabilities, claims, damages and expenses incurred by such indemnified party, as incurred, (i)in such proportion as is appropriate to reflect the relative benefits received by the Company on the one hand and the Underwriter on the other hand from the offering of the Securities pursuant to this Agreement or (ii)if the allocation provided by clause(i) is not permitted by applicable law, in such proportion as is appropriate to reflect not only the relative benefits referred to in clause(i) above but also the relative fault of the Company on the one hand and of the Underwriter on the other hand in connection with the statements or omissions which resulted in such losses, liabilities, claims, damages or expenses, as well as any other relevant equitable considerations. The relative benefits received by the Company on the one hand and the Underwriter on the other hand in connection with the offering of the Securities pursuant to this Agreement shall be deemed to be in the same respective proportions as the total net proceeds from the offering of the Securities pursuant to this Agreement (before deducting expenses) received by the Company, on the one hand, and the total underwriting discount and commissions received by the Underwriter, on the other hand, in each case as set forth on the cover of the Prospectus, bear to the aggregate public offering price of the Securities as set forth on the cover of the Prospectus. The relative fault of the Company, on the one hand, and the Underwriter, on the other hand, shall be determined by reference to, among other things, whether any such untrue or alleged untrue statement of a material fact or omission or alleged omission to state a material fact relates to information supplied by the Company or by the Underwriter and the parties’ relative intent, knowledge, access to information and opportunity to correct or prevent such statement or omission. The Company and the Underwriter agree that it would not be just and equitable if contribution pursuant to this Section7 were determined by pro rata allocation or by any other method of allocation which does not take account of the equitable considerations referred to above in this Section7.The aggregate amount of losses, liabilities, claims, damages and expenses incurred by an indemnified party and referred to above in this Section7 shall be deemed to include any legal or other expenses reasonably incurred by such indemnified party in investigating, preparing or defending against any litigation, or any investigation or proceeding by any governmental agency or body, commenced or threatened, or any claim whatsoever based upon any such untrue or alleged untrue statement or omission or alleged omission. No person guilty of fraudulent misrepresentation (within the meaning of Section11(f) of the 1933 Act) shall be entitled to contribution from any person who was not guilty of such fraudulent misrepresentation. For purposes of this Section7, each person, if any, who controls the Underwriter within the meaning of Section15 of the 1933 Act or Section20 of the 1934 Act and the Underwriter’s Affiliates and selling agents shall have the same rights to contribution as such Underwriter, and each director of the Company, each officer of the Company who signed the Registration Statement, and each person, if any, who controls the Company within the meaning of Section15 of the 1933 Act or Section20 of the 1934 Act shall have the same rights to contribution as the Company. SECTION8Representations, Warranties and Agreements to Survive Delivery.All representations, warranties and agreements contained in this Agreement or in certificates of officers of the 21 Company or any of its subsidiaries submitted pursuant hereto, shall remain operative and in full force and effect, regardless of any (i)investigation made by or on behalf of the Underwriter or its Affiliates or selling agents, any person controlling the Underwriter, its officers or directors, or by or on behalf of the Company, and (ii)delivery of and payment for the Securities. SECTION9Termination of Agreement. (a)Termination; General.The Underwriter may terminate this Agreement, by notice to the Company, at any time at or prior to Closing Time (i)if there has been, since the time of execution of this Agreement or since the respective dates as of which information is given in the Registration Statement, any preliminary prospectus or the Prospectus, any Material Adverse Effect, or (ii)if there has occurred any material adverse change in the financial markets in the United States or the international financial markets, any outbreak of hostilities or escalation thereof or other calamity or crisis or any change or development involving a prospective change in national or international political, financial or economic conditions, including without limitation as a result of terrorist activities, in each case the effect of which is such as to make it, in the judgment of the Keefe Bruyette, impracticable or inadvisable to market the Securities or to enforce contracts for the sale of the Securities, or (iii)if trading in any securities of the Company has been suspended or materially limited by the Commission or The NASDAQ Stock Market, or if trading generally on the American Stock Exchange or the New York Stock Exchange or The NASDAQ Stock Market has been suspended or materially limited, or minimum or maximum prices for trading have been fixed, or maximum ranges for prices have been required, by any of said exchanges or by such system or by order of the Commission, FINRA or any other governmental authority, or (iv)a material disruption has occurred in commercial banking or securities settlement or clearance services in the United States, or (v)if a banking moratorium has been declared by either Federal, Indiana or New York authorities. (b)Liabilities.If this Agreement is terminated pursuant to this Section, such termination shall be without liability of any party to any other party except as provided in Section4 hereof, and provided further that Sections1, 6, 7 and 8 shall survive such termination and remain in full force and effect. SECTION10Default by the Company.If the Company shall fail at Closing Time or at the Date of Delivery to sell the number of Securities that it is obligated to sell hereunder, then this Agreement shall terminate without any liability on the part of any nondefaulting party; provided, however, that the provisions of Sections1, 4, 6, 7 and 8 shall remain in full force and effect.No action taken pursuant to this Section shall relieve the Company from liability, if any, in respect of such default. SECTION11Notices.All notices and other communications hereunder shall be in writing and shall be deemed to have been duly given if mailed or transmitted by any standard form of telecommunication.Notices to the Underwriter shall be directed to Keefe, Bruyette& Woods, Inc., 787 Seventh Avenue, 4th Floor, New York, New York 10019, attention Syndicate Desk; notices to the Company shall be directed to it at 430 Clifty Drive, P.O. Box 1590, Madison, IN 47250-0590, attention MatthewP. Forrester. SECTION12Parties.This Agreement shall inure to the benefit of and be binding upon each of the Underwriter and the Company and their respective successors.Nothing expressed or mentioned in this Agreement is intended or shall be construed to give any person, firm or corporation, other than the Underwriter and the Company and their respective successors and the controlling persons and officers and directors referred to in Sections6 and 7 and their heirs and legal representatives, any legal or equitable right, remedy or claim under or in respect of this Agreement or any provision herein contained.This Agreement and all conditions and provisions hereof are intended to be for the sole and exclusive benefit of the Underwriter and the Company and their respective successors, and said controlling persons and 22 officers and directors and their heirs and legal representatives, and for the benefit of no other person, firm or corporation.No purchaser of Securities from the Underwriter shall be deemed to be a successor by reason merely of such purchase. SECTION13No Fiduciaries.The Company acknowledges and agrees that (i)the purchase and sale of the Securities pursuant to this Agreement, including the determination of the public offering price of the Securities and any related discounts and commissions, is an arm’s-length commercial transaction between the Company, on the one hand, and the Underwriter, on the other hand, (ii)in connection with the offering contemplated hereby and the process leading to such transaction the Underwriter is and has been acting solely as a principal and is not the agent or fiduciary of the Company, or its respective shareholders, creditors, employees or any other third party, (iii)the Underwriter has not assumed nor will it assume an advisory or fiduciary responsibility in favor of the Company with respect to the offering contemplated hereby or the process leading thereto (irrespective of whether the Underwriter has advised or is currently advising the Company on other matters) and the Underwriter has no obligation whatsoever to the Company with respect to the offering contemplated hereby except the obligations expressly set forth in this Agreement, (iv)the Underwriter and its respective affiliates may be engaged in a broad range of transactions that involve interests that differ from those of the Company, and (v)the Underwriter has not provided any legal, accounting, regulatory or tax advice with respect to the offering contemplated hereby and the Company has consulted its own legal, accounting, regulatory and tax advisors to the extent it deemed appropriate. SECTION14GOVERNING LAW AND TIME.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. SECTION15General Provisions.This Agreement constitutes the entire agreement of the parties to this Agreement and supersedes all prior written or oral and all contemporaneous oral agreements, understandings and negotiations with respect to the subject matter hereof.This Agreement may be executed in two or more counterparts, each one of which shall be an original, but all of which together shall constitute one and the same instrument.The exchange of copies of this Agreement and of signature pages by facsimile or other electronic means shall constitute effective execution and delivery of this Agreement by the parties hereto and may be used in lieu of the original signature pages to this Agreement for all purposes.This Agreement may not be amended or modified unless in writing by all of the parties hereto, and no condition herein (express or implied) may be waived unless waived in writing by each party whom the condition is meant to benefit.The Article and Section headings herein are for convenience only and shall not affect the construction hereof. 23 If the foregoing is in accordance with your understanding of our agreement, please sign and return to the Company a counterpart hereof, whereupon this instrument, along with all counterparts, will become a binding agreement between the Underwriter and the Company in accordance with its terms. Very truly yours, RIVER VALLEY BANCORP By: /s/ Matthew P. Forrester Name:Matthew P. Forrester Title:President& Chief Executive Officer CONFIRMED AND ACCEPTED, as of the date first above written: KEEFE, BRUYETTE & WOODS, INC. By /s/ Harold T. Hanley III Authorized Signatory 24 SCHEDULEA Issuer Permitted Free Writing Prospectus None. Schedule A-1 SCHEDULEB Subsidiaries of the Company River Valley Financial Bank Madison 1st Service Corporation RIVR Statutory Trust I RVFB Investments, Inc. RVFB Holdings, Inc. RVFB Portfolio, LLC Schedule B-1 SCHEDULEC Directors Lonnie D. Collins Matthew P. Forrester Michael J. Hensley Fred W. Koehler Lillian Sue Livers Charles J. McKay Executive Officers Vickie L. Grimes Anthony D. Brandon Mark A. Goley John Muessel Robert E. Kleehamer Jennifer J. Darnold Schedule C-1 SCHEDULED RIVER VALLEY BANCORP 825,000Shares of Common Stock (No Par Value Per Share) 1.The initial public offering price per share for the Securities, determined as provided in said Section2, shall be $20.50. 2.The purchase price per share for the Securities to be paid by the Underwriter shall be equal to the initial public offering price set forth above less $1.1275 per share for Securities sold in the public offering and less $0.7175 per share for Securities sold in the Directed Share Program; provided that the purchase price per share for any Option Securities purchased upon the exercise of the over-allotment option described in Section2(b) shall be reduced by an amount per share equal to any dividends or distributions declared by the Company and payable on the Initial Securities but not payable on the Option Securities. Schedule D-1 EXHIBITA FORM OF OPINION OF COMPANY’S COUNSEL TO BE DELIVERED PURSUANT TO SECTION5(b) (i)The Company has been duly incorporated and is validly existing as a corporation under the laws of the State of Indiana and is a bank holding company registered under the Bank Holding Company Act of 1956, as amended. (ii)The Company has the corporate power and authority to own, lease and operate its properties and to conduct its business as described in the Registration Statement and the Prospectus and to enter into and perform its obligations under the Underwriting Agreement. (iii)The Company is not required to be qualified as a foreign corporation to transact business in any jurisdiction, whether by reason of the ownership or leasing of property or the conduct of its business. (iv)The authorized, issued and outstanding capital stock of the Company is as set forth in the Prospectus in the column entitled “Actual” under the caption “Capitalization” (except for subsequent issuances, if any, pursuant to the Underwriting Agreement or pursuant to reservations, agreements or employee benefit plans referred to in the Prospectus or pursuant to the exercise of convertible securities or options referred to in the Prospectus);the shares of issued and outstanding capital stock of the Company have been duly authorized and validly issued and are fully paid and non-assessable; and none of the outstanding shares of capital stock of the Company was issued in violation of the preemptive or other similar rights of any securityholder of the Company. (v)The Securities to be purchased by the Underwriter from the Company have been duly authorized by the Company for issuance and sale to the Underwriter pursuant to the Underwriting Agreement and, when issued and delivered by the Company pursuant to the Underwriting Agreement against payment of the consideration set forth in the Underwriting Agreement, will be validly issued and fully paid and non-assessable. (vi)The issuance and sale of the Securities by the Company is not subject to the preemptive or other similar rights of any securityholder of the Company. (vii)Each of River Valley Financial Bank (the “Bank”), RVFB Investments, Inc., RVFB Holdings, Inc. and RVFB Portfolio, LLC (collectively, the “Material Subsidiaries”) has been duly incorporated and is validly existing as a corporation, limited liability company or bank subject to regulation by the Indiana Department of Financial Institutions, and has the corporate or other power and authority to own, lease and operate its properties and to conduct its business as described in the Registration Statement and the Prospectus and is duly qualified as a foreign corporation to transact business in each jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except where the failure so to qualify would not result in a Material Adverse Effect; except as otherwise disclosed in the Registration Statement and the Prospectus, all of the issued and outstanding capital stock of each Material Subsidiary has been duly authorized and validly issued, is fully paid and non-assessable and is owned by the Company, directly or through subsidiaries, free and clear of any security interest, mortgage, pledge, lien, encumbrance, claim or equity; none of the outstanding shares of capital stock of any Material Subsidiary was issued in violation of the preemptive or similar rights of any securityholder of such Material Subsidiary. (viii)The Underwriting Agreement has been duly authorized, executed and delivered by the Company. Exhibit A-1 (ix)The Registration Statement, including any Rule462(b) Registration Statement, has been declared effective under the 1933 Act; any required filing of the Prospectus pursuant to Rule424(b) has been made in the manner and within the time period required by Rule424(b); and no stop order suspending the effectiveness of the Registration Statement or any Rule462(b) Registration Statement has been issued under the 1933 Act and no proceedings for that purpose have been instituted or are pending or, to the best of our knowledge, threatened by the Commission. (x)The Registration Statement, including any Rule462(b) Registration Statement, the Rule430 Information, as applicable, the Prospectus and each amendment or supplement to the Registration Statement and the Prospectus, excluding the documents incorporated by reference therein, as of their respective effective or issue dates (other than the financial statements and supporting schedules included or incorporated by reference therein or omitted therefrom, as to which we express no opinion) complied as to form in all material respects with the requirements of the 1933 Act and the 1933 Act Regulations. (xi)The documents incorporated by reference in the Prospectus (other than the financial statements and supporting schedules included or incorporated by reference therein or omitted therefrom, as to which we express no opinion), when they became effective or were filed with the Commission, as the case may be, complied as to form in all material respects with the requirements of the 1934 Act and the rules and regulations of the Commission thereunder. (xii)To our knowledge, there is not pending or threatened any action, suit, proceeding, inquiry or investigation, to which the Company or any Subsidiary is a party, or to which the property of the Company or any Subsidiary is subject, before or brought by any court or governmental agency or body, domestic or foreign, which might reasonably be expected to result in a Material Adverse Effect, or which might reasonably be expected to materially and adversely affect the properties or assets thereof or the consummation of the transactions contemplated in the Underwriting Agreement or the performance by the Company of its obligations thereunder. (xiii)The information (i)in or incorporated by reference in the Registration Statement and the Prospectus under “Description of Capital Stock”, “Regulation and Supervision”, “Legal Matters”, “Related Party Transactions”, “Dividend Policy”, and “Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities”, and (ii)in the Registration Statement under Item15, to the extent that it constitutes matters of law, summaries of legal matters, the Company’s charter and bylaws or legal proceedings, or legal conclusions, has been reviewed by us and is correct in all material respects. (xiv)There are no statutes or regulations that are required to be described in the Prospectus that are not described as required. (xv)All descriptions in the Registration Statement of contracts and other documents to which the Company or any Subsidiary are a party are accurate in all material respects; and, to our knowledge, there are no contracts, indentures, mortgages, loan agreements, notes, leases or other instruments required to be described or referred to in the Registration Statement or to be filed as exhibits thereto other than those described or referred to therein or filed or incorporated by reference as exhibits thereto, and the descriptions thereof or references thereto are correct in all material respects. (xvi)Neither the Company nor any Subsidiary is in violation of its charter or by-laws and, to our knowledge, no default by the Company or any Subsidiary exists in the due performance or observance of any material obligation, agreement, covenant or condition contained in any contract, indenture, mortgage, loan agreement, note, lease or other agreement or instrument that is described or referred to in Exhibit A-2 the Registration Statement or the Prospectus or filed or incorporated by reference as an exhibit to the Registration Statement. (xvii)No filing with, or authorization, approval, consent, license, order, registration, qualification or decree of, any court or governmental authority or agency, domestic or foreign (other than under the 1933 Act and the 1933 Act Regulations, which have been obtained, or as may be required under the securities or blue sky laws of the various states or pursuant to the rules and regulations of FINRA, as to which we express no opinion) is necessary or required in connection with the due authorization, execution and delivery of the Underwriting Agreement or for the offering, issuance, sale or delivery of the Securities. (xviii)The execution, delivery and performance of the Underwriting Agreement and the consummation of the transactions contemplated in the Underwriting Agreement and in the Registration Statement (including the issuance and sale of the Securities and the use of the proceeds from the sale of the Securities as described in the Prospectus under the caption “Use Of Proceeds”) and compliance by the Company with its obligations under the Underwriting Agreement do not and will not, whether with or without the giving of notice or lapse of time or both, conflict with or constitute a breach of, or default or Repayment Event (as defined in Section1(a)(xi) of the Underwriting Agreement) under or result in the creation or imposition of any lien, charge or encumbrance upon any property or assets of the Company or any Subsidiary pursuant to any contract, indenture, mortgage, deed of trust, loan or credit agreement, note, lease or any other agreement or instrument, known to us, to which the Company or any Subsidiary is a party or by which it or any of them may be bound, or to which any of the property or assets of the Company or any Subsidiary is subject (except for such conflicts, breaches or defaults or liens, charges or encumbrances that would not have a Material Adverse Effect), nor will such action result in any violation of the provisions of the charter or by-laws of the Company or any Subsidiary, or any applicable law, statute, rule, regulation, judgment, order, writ or decree, known to us, of any government, government instrumentality or court, domestic or foreign, having jurisdiction over the Company or any Subsidiary or any of their respective properties, assets or operations. (xix)The Company is not, and upon the issuance of the Securities as contemplated in the Underwriting Agreement and the application of the net proceeds therefrom as described in the Registration Statement and the Prospectus will not be, an “investment company” or an entity “controlled” by an “investment company,” as such terms are defined in the 1940 Act. Nothing has come to our attention that would lead us to believe that (a)the Registration Statement or any amendment thereto, including the Rule430 Information, (except for financial statements and schedules and other financial data included or incorporated by reference therein or omitted therefrom, as to which we make no statement), at the time such Registration Statement or any such amendment became effective and at the Applicable Time, contained an untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary to make the statements therein not misleading; (b)the Prospectus or any amendment or supplement thereto (except for financial statements and schedules and other financial data included or incorporated by reference therein or omitted therefrom, as to which we make no statement), at the time the Prospectus was issued, at the time any such amended or supplemented prospectus was issued or at the Closing Time, included or includes an untrue statement of a material fact or omitted or omits to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; (c)the preliminary prospectus and the Statutory Prospectus (except for financial statements and schedules and other financial data included or incorporated by reference therein or omitted therefrom, as to which we make no statement), as of the Applicable Time and as of the Closing Date, contained any untrue statement of a material fact or omitted to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading. Exhibit A-3 In rendering such opinion, such counsel may rely as to matters of fact (but not as to legal conclusions), to the extent they deem proper, on certificates of responsible officers of the Company and public officials.Such opinion shall not state that it is to be governed or qualified by, or that it is otherwise subject to, any treatise, written policy or other document relating to legal opinions, including, without limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991). Exhibit A-4 EXHIBITB Keefe, Bruyette& Woods, Inc. 787 Seventh Avenue 4th Floor New York, New York 10019 Re: Proposed Public Offering by River Valley Bancorp Dear Sirs and Madams: The undersigned, an executive officer or director of River Valley Bancorp, an Indiana corporation (the “Company”), understands that Keefe, Bruyette& Woods, Inc. (“KBW”), as the Underwriter, proposes to enter into an Underwriting Agreement (the “Underwriting Agreement”) with the Company providing for the public offering of shares of the Company’s common stock, no par value per share (the “Common Stock”).In consideration of the agreements by KBW pursuant to the Underwriting Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the undersigned agrees with KBW that, during a period of ninety (90) days from the date of the Underwriting Agreement, the undersigned will not, without the prior written consent of KBW, directly or indirectly, (i)offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant for the sale of, or otherwise dispose of or transfer any shares of the Common Stock or any securities convertible into or exchangeable or exercisable for Common Stock, whether now owned or hereafter acquired by the undersigned or with respect to which the undersigned has or hereafter acquires the power of disposition, or file any registration statement under the Securities Act of 1933, as amended, with respect to any of the foregoing or (ii)enter into any swap, hedge or any other agreement or any transaction that transfers, in whole or in part, directly or indirectly, the economic consequence of ownership of the Common Stock, whether any such swap, hedge or transaction is to be settled by delivery of Common Stock or other securities, in cash or otherwise.In the event that either (i)during the period that begins on the date that is fifteen (15) calendar days plus three (3) business days before the last day of the 90-day restricted period and ends on the last day of the 90-day restricted period, the Company issues an earnings release or material news or a material event relating to the Company occurs, or (ii)prior to the expiration of the 90-day restricted period, the Company announces that it will release earnings results during the 16-day period beginning on the last day of the 90-day restricted period, the restrictions set forth herein will continue to apply until the expiration of the date that is fifteen (15) calendar days plus three (3) business days after the date on which the earnings release is issued or the material news or event related to the Company occurs.The Company shall promptly notify KBW of any earnings releases, news or events that may give rise to an extension of the initial restricted period. Notwithstanding the foregoing, the undersigned may transfer the undersigned’s shares of Common Stock (i)as a bona fide gift or gifts, provided that the donee or donees agree to be bound in writing by the restrictions set forth herein, (ii)to any trust or family limited partnership for the direct or indirect benefit of the undersigned or the immediate family of the undersigned, provided that the trustee of the trust or general partner of the family limited partnership, as the case may be, agrees to be bound in writing by the restrictions set forth herein, and provided further that any such transfer shall not involve a disposition for value, (iii)pledged in a bona fide transaction outstanding as of the date hereof to a lender to the undersigned, as disclosed in writing to KBW, (iv)pursuant to the exercise by the undersigned of stock options that have been granted by the Company prior to, and are outstanding as of, the date of the Underwriting Agreement, where the Common Stock received upon any such exercise is held by the undersigned, individually or as fiduciary, in accordance with the terms of this Lock-Up Agreement, or Exhibit B-1 (v)with the prior written consent of KBW.For purposes of this Lock-Up Agreement, “immediate family” shall mean any relationship by blood, marriage or adoption, not more remote than first cousin. The undersigned represents and warrants that the undersigned beneficially owns the shares of Common Stock covered by this Lock-Up Agreement and that the undersigned has full power and authority to enter into this Lock-Up Agreement.The undersigned agrees that the provisions of this Lock-Up Agreement shall be binding also upon the successors, assigns, heirs and personal representatives of the undersigned.The undersigned also agrees and consents to the entry of stop transfer instructions with the Company’s transfer agent and registrar against the transfer of the undersigned’s shares of Common Stock, except in compliance with this Lock-Up Agreement.In furtherance of the foregoing, the Company and its transfer agent are hereby authorized to decline to make any transfer of securities if such transfer would constitute a violation or breach of this Lock-Up Agreement. Notwithstanding the provisions of this Lock-Up Agreement set forth above, if (i)the Underwriting Agreement does not become effective or (ii)the Underwriting Agreement (other than the provisions thereof which survive termination) shall terminate or be terminated prior to payment for and delivery of the Common Stock to be sold thereunder, the undersigned shall be released from all obligations under this Lock-Up Agreement. This Lock-Up Agreement shall be governed by and construed in accordance with the laws of the State of New York. [REMAINDER OF PAGELEFT BLANK] Exhibit B-2 Very truly yours, Signature Print Name Dated: , 2014 Exhibit B-3
